Case 2:19-cv-09107-DMG-MAA Document 55 Filed 05/29/20 Page 1 of 5 Page ID #:263




 1 Cynthia S. Arato (State Bar No. 156856)
   carato@shapiroarato.com
 2 SHAPIRO ARATO BACH LLP
   500 Fifth Avenue, 40th Floor
 3 New York, New York 10110
   Telephone: (212) 257-4880
 4 Facsimile: (212) 202-6417
 5 Attorneys for Plaintiff
   and Counterdefendant
 6 MELISSA JEFFERSON, p/k/a LIZZO
   and, for purposes of this joint motion only,
 7 for Counterdefendants
   ERIC FREDERIC, JESSE ST. JOHN
 8 GELLER, and STEVEN CHEUNG
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
   MELISSA JEFFERSON, professionally
12 known as LIZZO, an individual,
                                                  Case No.
13         Plaintiff,                             2:19−cv−09107−DMG−MAA
14      v.                                        JOINT MOTION FOR AN ORDER
15 JUSTIN RAISEN, an individual,                  EXTENDING THE TIME OF
   JEREMIAH RAISEN, an individual,                COUNTERDEFENDANTS ERIC
16 HEAVY DUTY MUSIC PUBLISHING,                   FREDERIC, JESSE ST. JOHN
   YVES ROTHMAN, and DOES 1-10,                   GELLER, AND STEVEN CHEUNG
17                                                TO RESPOND TO THE
          Defendants.                             COUNTERCLAIMS
18
   JUSTIN RAISEN, an individual,
19 JEREMIAH RAISEN, an individual,
   HEAVY DUTY LLC (erroneously sued
20 as HEAVY DUTY MUSIC
   PUBLISHING), and JUSTIN “YVES”
21 ROTHMAN, an individual,
22        Counterclaimants,
23      v.
24 MELISSA JEFFERSON, professionally
   known as LIZZO, an individual, ERIC
25 FREDERIC, an individual, JESSE ST.
   JOHN GELLER, an individual,
26 STEVEN CHEUNG, an individual, and
   ROES 1-10
27
           Counterdefendants.
28

     JOINT MOTION                                       Case No. 2:19-cv-9107-DMG-MAA
Case 2:19-cv-09107-DMG-MAA Document 55 Filed 05/29/20 Page 2 of 5 Page ID #:264




 1         Defendants and Counterclaimants Justin Raisen, Jeremiah Raisen, Heavy Duty
 2 LLC, and Justin “Yves” Rothman, and Counterdefendants Eric Frederic, Jesse St. John
 3 Geller, and Steven Cheung jointly move for an order extending the time for Mr.
 4 Frederic, Mr. Geller, and Mr. Cheung, to respond to the Counterclaims asserted against
 5 them in this action:
 6         WHEREAS, this action was commenced by Plaintiff Melissa Jefferson, p/k/a
 7 Lizzo on October 23, 2019 against Justin Raisen, Jeremiah Raisen, Heavy Duty LLC,
 8 and Justin “Yves” Rothman (Dkt. No. 1);
 9         WHEREAS, on February 28, 2020, Defendants and Counterclaimants Justin
10 Raisen, Jeremiah Raisen, Heavy Duty LLC, and Justin “Yves” Rothman, filed an
11 Answer to Lizzo’s Complaint and also asserted asserted five Counterclaims against
12 both Lizzo and Counterdefendants Eric Frederic, Jesse St. John Geller, and Steven
13 Cheung (Dkt. No. 27);
14         WHEREAS, on March 20, 2020, Lizzo filed a Motion to Dismiss the Second
15 Counterclaim seeking a declaration of ownership in “Truth Hurts” and the Third
16 through Fifth Counterclaims in so far as they seek relief ancillary to that declaration
17 (Dkt. Nos. 40-41);
18         WHEREAS the Motion to Dismiss is now fully briefed and was submitted for
19 decision without oral argument on May 15, 2020 (Dkt. Nos. 46, 48-50, 52-54);
20         WHEREAS Mr. Frederic, Mr. Geller, and Mr. Cheung each executed waivers of
21 service (Dkt. Nos. 43-45) and their times to respond to the Counterclaims are currently
22 May 29, 2020 (Mr. Frederic and Mr. Geller) and June 2, 2020 (Mr. Cheung);
23         NOW THEREFORE, the above-listed parties jointly move for an order
24 extending the time for Mr. Frederic, Mr. Geller, and Mr. Cheung, to respond to the
25 Counterclaims until 14 days after the Court has ruled on Lizzo’s Motion to Dismiss, or
26 if the Motion is granted with leave to amend, 21 days after Defendants have filed
27 Amended Counterclaims.
28

     JOINT MOTION                            2             Case No. 2:19-cv-9107-DMG-MAA
Case 2:19-cv-09107-DMG-MAA Document 55 Filed 05/29/20 Page 3 of 5 Page ID #:265




 1         Good cause exists for this request. Should the Court grant Lizzo’s Motion to
 2 Dismiss without leave to amend, Counterclaimants will no longer have claims against
 3 Mr. Frederic and Mr. Cheung and they will not be parties to this action, and
 4 Counterclaimants’ claims against Mr. Geller will be substantially narrowed. At that
 5 point, both Lizzo and Mr. Geller will answer the remaining Counterclaims on the same
 6 14-day timetable. Should the court grant the Motion to Dismiss with leave to amend,
 7 all of the Counterdefendants and Lizzo will answer or otherwise respond within 21
 8 days of the filing of the Amended Counterclaims. Should the Court deny Lizzo’s
 9 motion to dismiss, all of the Counterdefendants will answer the Counterclaims within
10 14 days on the same timetable as Lizzo.1 Significant efficiencies will therefore be
11 achieved by permitting Mr. Frederic, Mr. Geller, and Mr. Cheung to file their
12 responses to the Counterclaims or Amended Counterclaims after the Court’s decision
13 on the motion to dismiss.
14         Lizzo consents to this request.
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26
     1
    Defendants and Counterclaimants agree that Counterdefendants will preserve any and
27
   all legal arguments and defenses advanced by Lizzo in her Motion to Dismiss as if they
28 had filed such motion themselves.

     JOINT MOTION                            3           Case No. 2:19-cv-9107-DMG-MAA
Case 2:19-cv-09107-DMG-MAA Document 55 Filed 05/29/20 Page 4 of 5 Page ID #:266




 1 Dated:      New York, New York
               May 29, 2020
 2
 3
 4                                          SHAPIRO ARATO BACH LLP
 5
 6                                          By: /s/ Cynthia S. Arato
                                            Cynthia S. Arato
 7                                          (State Bar No. 156856)
                                            500 Fifth Avenue, 40th Floor
 8                                          New York, NY 10110
                                            Tel: (212) 257-4880
 9                                          Fax: (212) 202-6417
                                            carato@shapiroarato.com
10
                                            Attorneys for Plaintiff and
11                                          Counterdefendant MELISSA
                                            JEFFERSON, p/k/a LIZZO and, for
12                                          purposes of this joint motion only, for
                                            Counterdefendants ERIC FREDERIC,
13                                          JESSE ST. JOHN GELLER, and STEVEN
                                            CHEUNG
14
15                                          KINSELLA WEITZMAN ISER
16                                          KUMP & ALDISERT LLP
17
18                                          By: /s/ Allen Secretov
                                            Allen Secretov
19                                          (State Bar No. 301655)
                                            808 Wilshire Boulevard, 3rd Floor
20                                          Santa Monica, CA 90401
                                            Tel: (310) 566-9800
21                                          Fax: (310) 566-9850
                                            asecretov@kwikalaw.com
22
23
24
25
26
27
28

     JOINT MOTION                       4           Case No. 2:19-cv-9107-DMG-MAA
Case 2:19-cv-09107-DMG-MAA Document 55 Filed 05/29/20 Page 5 of 5 Page ID #:267




 1                   ATTESTATION REGARDING E-SIGNATURES
 2         Pursuant to Local Rule 5-4.3.4, I hereby attest that I have obtained concurrence
 3 in the filing of this document from each signatory whose signature is indicated by a
 4 conformed signature (/s/) within this e-filed document.
 5
 6 Dated: May 29, 2020                     SHAPIRO ARATO BACH LLP
 7
 8                                         By: _/s/ Cynthia S. Arato
                                           Cynthia S. Arato
 9                                         (State Bar No. 156856)
                                           500 Fifth Avenue, 40th Floor
10                                         New York, NY 10110
                                           Tel: (212) 257-4880
11                                         Fax: (212) 202-6417
                                           carato@shapiroarato.com
12
13                                         Attorneys for Plaintiff and Counterdefendant
                                           MELISSA JEFFERSON, p/k/a LIZZO and, for
14                                         purposes of this joint motion only, for
15                                         Counterdefendants ERIC FREDERIC, JESSE
                                           ST. JOHN GELLER, and STEVEN CHEUNG
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT MOTION                           5             Case No. 2:19-cv-9107-DMG-MAA
